Title: To Thomas Jefferson from Albert Gallatin, 16 April 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Washington 16th April 1804
          
          I enclose a correspondence with Mr Merry respecting the mode of collecting duties in Canada, and a letter concerning Commodore Whipple which I presume to be the result of some enquiries on your part.
          The subject of the Louisiana intruders is very delicate. The law will not be in force till October; and the first question is whether the Governors or any other inferior authority of Louisiana had, under the Spanish Govt. the power to remove persons settling on the public lands without leave. Without having any positive knowledge of the fact, I take it for granted that they had. If so it seems better to prevent than to exclude. Power might be given & instructions transmitted to remove immediately all those who would settle on public lands after the date of the proclamation to be issued on the subject: the proclamation to give a certain time to all intruders who might have settled between the   Decer. last and the date of the proclamation. With vigilance the officers may be strong enough to drive one by one every person who shall intrude on the land subsequent to the day proclaimed; and perhaps they might fail in an attempt to remove those who were intruders previous to that date. Perhaps some discretion might be given to the officers. If the settlements are on the river, a boat going up and down might be useful. The small force of the United States did actually prevent any settlement on the north of the Ohio, except on lands purchased from Congress from 1783 till 1795. From 1783 till 1786 the Indians were not dangerous and repeated attempts were made to settle. A company was kept going up and down the Ohio from the Pennsylvania line down to Cincinnati: they had to burn every cabin; in some instances though not generally they laid down or burnt the fences: the men generally absconded, and the women & children were taken across the river to the next settlement which usually were just opposite. But it was necessary to repeat the operation; and I know persons whose cabins were burnt & settlement destroyed three times. No blood was shed & the perseverance of the troops gained the point. There is, however, here a greater difficulty. In the case I have mentioned every person found north of the Ohio was an intruder and liable to be removed: now it will be more difficult to discriminate. At all events, I think that a general proclamation from yourself should precede military expulsion: it would certainly have a powerful effect.
          Mr Duponceau declines going to Louisiana—Dr. Barnwell will go.
          With sincere respect & attachment Your obedient Servt.
          
            Albert Gallatin
          
        